                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


DRAGON JADE INTERNATIONAL, LTD.,

       Plaintiff/Counter-Defendant,

v.                                                  Case No. 8:17-cv-2422-T-27CPT

ULTROID, LLC, ULTROID MARKETING
DEVELOPMENT CORP., and ULTROID
TECHNOLOGIES, INC.,

      Defendants/Counter-Plaintiffs.
_______________________________________/



                                      ORDER

       This cause is before the Court on Plaintiff Dragon Jade’s Motion for Sanctions

Pursuant to Fed. R. Civ. P. 37 (Doc. 148) and the response in opposition filed by

Defendants Ultroid, LLC, Ultroid Marketing Development Corp., and Ultroid

Technologies, Inc. (collectively, Ultroid) (Doc. 154).   For the reasons discussed

below, Dragon Jade’s motion is granted in part and denied in part.

                                         I.

       Dragon Jade initiated this action in October 2017, asserting that Ultroid

breached two agreements between the parties. (Doc. 1). As described in Dragon

Jade’s complaint, one of these agreements (the Option Agreement) granted Dragon

Jade the option to purchase particular assets of Ultroid provided Dragon Jade
satisfied certain conditions (Doc. 1-1), while the other agreement (the Security

Agreement) set forth the terms of security and collateral for the Option Agreement.

(Doc. 1-2). Michael Knox, an executive at one or more of the Ultroid entities at the

time, executed both agreements on the companies’ behalf. (Docs. 1-1, 1-2).

       Ultroid answered Dragon Jade’s complaint in February 2018 and asserted

various affirmative defenses and counterclaims, the latter of which it amended a year

later. (Docs. 40, 126). Of relevance here, Ultroid’s amended counterclaims were

predicated on, among other allegations, that Knox lacked the legal authority to bind

Ultroid to the Option and Security Agreements, and that the Agreements were

entered into under fraudulent and coercive circumstances. (Doc. 126). In support of

these allegations, Ultroid asserted, inter alia, that Dragon Jade’s representatives

bribed and extorted Knox into signing the Agreements, including by paying him

more than $15,000 and threatening to release embarrassing photographs of him in

compromising positions taken during his visits to Hong Kong. Id. at 6, 11-14.

       During the course of discovery, Dragon Jade propounded numerous requests

on Ultroid, including document requests served in April 2018. (Doc. 160-1). By way

of those document requests, Dragon Jade sought the disclosure of, among other

items, all materials evidencing and/or supporting Ultroid’s allegation that “Dragon

Jade threatened to release embarrassing and inappropriate photographs that its

representatives had taken of Mr. Knox during his visits to Hong Kong . . .” (Request

No. 49); and all documents evidencing and/or supporting Ultroid’s statement that

“Dragon Jade used threat(s), intimidation, manipulation, coercion, blackmailed,

                                         2
and/or fraud to get Mr. Knox to execute the Agreements on behalf of Ultroid”

(Request No. 54).

       Ultroid responded to Dragon Jade’s production requests in May 2018 (Doc.

160-2) and, contemporaneously with that production, provided a privilege log

identifying only one item—an April 23, 2018, valuation of Ultroid (Doc. 148-1).

       Roughly six months later, in late November 2018, Dragon Jade commenced

Knox’s deposition. (Docs. 159-2, 159-3). Knox was represented by counsel at that

deposition and was questioned for approximately four hours by Dragon Jade’s

attorney. Id. At the beginning of the deposition, Dragon Jade asked Knox, “before

today, have you spoken to anyone other than your attorney about any of the facts or

issues in this lawsuit?”    (Doc. 159-2 at 9).     Knox answered, somewhat non-

responsively, that he had not “spoken to anybody about [his] testimony.”          Id.

During the remainder of the deposition, Knox asserted his Fifth Amendment rights

multiple times on advice of counsel and refused to answer certain questions related

to his involvement with the Dragon Jade/Ultroid interactions and Agreements. Id.

Due to scheduling issues, Knox’s deposition was suspended with the understanding

that it would continue at a future date. (Doc. 159-3 at 34-35).

       Approximately two weeks later, on December 2, 2018, Ultroid served Dragon

Jade with an amended privilege log, disclosing for the first time the existence of a

“Transcript of sworn statement of Michael Knox” (the Sworn Statement), which had

been taken on January 30, 2018, and which Ultroid claimed to be protected under

both the work product doctrine and the attorney-client privilege. (Doc. 148-2). The

                                           3
amended privilege log stated that Knox gave this statement while still employed by

Ultroid and that it described “the circumstances of negotiation and execution of the

Option and Security Agreements and the relationship between Dragon Jade and the

Ultroid Companies.” Id.

       The discovery period closed on December 6, 2018, four days after Ultroid’s

service of its amended privilege log. (Doc. 74). The Court, however, allowed certain

limited discovery after this deadline, including the continuation of Knox’s

deposition. (Doc. 106).

       That deposition resumed on January 15, 2019. (Doc. 159-4). During that

proceeding, Knox—who was again represented by counsel—asserted his Fifth

Amendment rights and refused to answer any substantive questions. Id.

       In mid-June 2019, both Dragon Jade and Ultroid moved for partial summary

judgment. (Docs. 133, 134). Ultroid responded to Dragon Jade’s motion two weeks

later and included with its response excerpts from Knox’s Sworn Statement (Doc.

138-3), which Ultroid claims demonstrate disputed issues of fact (Doc. 138 at 3-8).

At Dragon Jade’s request, Ultroid emailed Dragon Jade’s counsel a complete copy of

the Sworn Statement on July 9, 2019. (Doc. 148-4).

       Dragon Jade now requests that the Court sanction Ultroid pursuant to

Federal Rule of Civil Procedure 37(c)(1) by precluding it from using Knox’s Sworn

Statement. (Doc. 148). In support of this request, Dragon Jade argues that Ultroid

failed to timely disclose the Sworn Statement’s existence during discovery and

instead improperly withheld it as attorney-client and work-product protected only to

                                         4
subsequently “ambush” Dragon Jade in an effort to defeat Dragon Jade’s partial

summary judgment motion. Id. In addition, Dragon Jade asks that Ultroid be

ordered to produce all withheld documents pertaining to the Sworn Statement and to

pay Dragon Jade’s reasonable expenses caused by Ultroid’s belated disclosure. Id.

       In response, Ultroid argues that, “out of an abundance of caution,” it timely

and adequately disclosed the existence of the Sworn Statement in its amended

privilege log, but later decided to waive the attorney-client and work-product

protections 1 so that it could use the statement in responding to Dragon’s Jade

summary judgment motion. (Doc. 154).

       The Court heard oral argument on the matter in late September 2019.

Following that hearing, the parties submitted additional materials, including a full

copy of Knox’s Sworn Statement, a full copy of Knox’s deposition, as well as

Dragon Jade’s requests for production and Ultroid’s responses thereto. (Docs. 159,

160). A trial in this case is expected to take place in the next several months.

                                            II.

       Rules 26 and 37 of the Federal Rules of Civil Procedure establish the

framework for resolving the instant dispute. Rule 26(a) states, in relevant part, that

“a party must, without awaiting a discovery request, provide to the other parties . . .

a copy—or a description by category and location—of all documents, electronically



1
  At oral argument, Ultroid conceded that the attorney-client privilege was inapplicable to
the Sworn Statement but maintained that it was entitled to work-product protection. Dragon
Jade does not dispute that the Sworn Statement fell within the ambit of the work product
doctrine prior to its disclosure.
                                            5
stored information, and tangible things that the disclosing party has in its possession,

custody, or control and may use to support its claims or defenses, unless the use

would be solely for impeachment . . . ” Fed. R. Civ. P. 26(a)(1)(A)(ii). Rule 26(e)

additionally requires that any party who has made disclosures under Rule 26(a) or

who has responded to interrogatories, requests for production, or requests for

admission to supplement or correct these disclosures or responses “in a timely

manner if the party learns that in some material respect the disclosure or response is

incomplete or incorrect, and if the additional or corrective information has not

otherwise been made known to the other parties during the discovery process or in

writing.” Fed. R. Civ. P. 26(e)(1).

       A violation of these obligations can trigger the imposition of sanctions under

Rule 37. In particular, Rule 37(c)(1) provides that, “[i]f a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), the party is not

allowed to use that information or witness to supply evidence on a motion, at a

hearing, or at a trial, unless the failure was substantially justified or is harmless.”

Fed. R. Civ. P. 37(c)(1). The advisory committee notes explain that this “automatic

sanction [of exclusion] provides a strong inducement for disclosure of material that

the disclosing party would expect to use as evidence, whether at a trial, at a hearing,

or on a motion, such as one under Rule 56.” Fed. R. Civ. P. 37(c)(1), advisory

committee’s note to 1993 amendment.            Rule 37(c)(1) further provides that, in

addition to or in lieu of exclusion, courts may: (1) “order payment of reasonable

expenses, including attorney’s fees, caused by the failure;” (2) “inform the jury of the

                                           6
party’s failure;” and (3) “impose other appropriate sanctions.”       Fed. R. Civ. P.

37(c)(1)(A)-(C).

       Where, as here, a party seeks to enforce Rule 37’s sanctions, “[t]he burden of

establishing that a failure to disclose was substantially justified or harmless rests on

the nondisclosing party.” Mitchell v. Ford Motor Co., 318 F. App’x 821, 824 (11th Cir.

2009) (quotation omitted). In addressing this issue, reviewing courts consider the

nondisclosing party’s explanation for the failure, the importance of the information,

and whether the opposing party is prejudiced by the discovery violation. Lips v. City

of Hollywood, 350 F. App’x 328, 340 (11th Cir. 2009) (citing Romero v. Drummond Co.,

552 F.3d 1303, 1321 (11th Cir. 2008)). The Eleventh Circuit has observed that the

first and third factors, together, can outweigh the second. Bearint ex rel. Bearint v.

Dorell Juvenile Grp., Inc., 389 F.3d 1339, 1353 (11th Cir. 2004) (“Regardless of the

importance of [the] testimony, the reasons for the delay in the . . . disclosure and the

consequent prejudice that [the] testimony would have caused [the nonmoving party]

require us to affirm the district court’s ruling.”).

       In the end, the Court has substantial discretion in deciding whether and how

to impose sanctions under Rule 37. Long v. East Coast Waffles, Inc., 762 F. App’x 869,

871 (11th Cir. 2019); Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir.

1997). On appeal, a court’s resolution of a discovery violation will be upheld absent

an abuse of that broad discretion. Taylor v. Mentor Worldwide LLC, 940 F.3d 582, 593

(11th Cir. 2019). “An abuse of discretion occurs only when the district court relies

on a clearly erroneous finding of fact or an errant conclusion of law, or improperly

                                              7
applies the law to the facts.” Id. (citing Adams v. Austal U.S.A., LLC, 754 F.3d 1240,

1248 (11th Cir. 2014)).

                                                  A.

        The Court first dispenses with Ultroid’s assertions that it had no obligation to

disclose the existence and substance of Knox’s Sworn Statement under Rule 26 and

that Rule 37(c) is inapplicable to the circumstances here. Neither of these assertions

has merit.

        As Dragon Jade correctly points out in its submissions (Docs. 148, 160),

Knox’s Sworn Statement was responsive to multiple requests for production it

propounded on Ultroid in April 2018. By way of example and without attempting to

be exhaustive, Knox discusses in the Sworn Statement that Dragon Jade threatened

to release embarrassing photographs of him and used coercive means to get him to

sign the Agreements. 2 As such, Ultroid was required to disclose at least the existence

of the Sworn Statement in a privilege log in early May 2018 when it responded to

Dragon Jade’s discovery requests.


2
  In addition to Request Nos. 49 and 54 highlighted above, see supra at 2-3, the Sworn
Statement was subject to a number of other document requests, including but not limited to,
those that sought materials relating to certain meetings between Dragon Jade and Ultroid in
2018 (Request Nos. 42 and 45). The Court is not persuaded by Ultroid’s suggestion that, in
responding to these requests, it did not need to list the Sworn Statement in its initial privilege
log because the requests were vague, ambiguous, and overly broad. (Doc. 154 at 6-7). This
argument is underdeveloped and runs contrary to the Middle District of Florida’s Discovery
Handbook, which provides, in pertinent part, that “[i]f a party objects to a request as
overbroad when a narrower version of the request would not be objectionable, the documents
responsive to the narrower version ordinarily should be produced without waiting for a resolution of the
dispute over the scope of the request.” MIDDLE DISTRICT DISCOVERY (2015) at 12 (emphasis
added).
                                                   8
       The Middle District of Florida’s Discovery Handbook, which the Court

considers to be “highly persuasive in addressing discovery issues,” id. at 1, is

instructive in this regard. The Handbook states, in relevant part, that “[a] party who

responds to or objects to discovery requests and who withholds information

otherwise discoverable, asserting that the information is privileged or subject to other

protection from discovery, must assert the claim expressly.”               Id. at 20.     The

Handbook further provides that a party’s “[w]ithholding of materials without notice

is contrary to Rule 26 and may result in sanctions.” Id.

       Here, Ultroid waited until December 2, 2018—nearly seven months after its

initial responses to Dragon Jade’s production requests and only four days before the

close of discovery—to amend its privilege log to include a reference to the Sworn

Statement. While the Court disagrees with Dragon Jade’s contention that Ultroid

insufficiently described the Sworn Statement, 3 the Court is troubled by the fact that

this disclosure was made at the eleventh hour.             By the Court’s consideration,

Ultroid’s belated amendment of its privilege log violates both the letter and spirit of

Rule 26(e) that a party must supplement its responses to production requests “in a

timely manner if the party learns that in some material respect the . . . response is




3
  Rule 26(b)(5) governs the extent to which a party must disclose the nature of otherwise
discoverable information it claims to be privileged or subject to protection. In particular, it
requires that a party withholding such information must “describe the nature of the
documents” not disclosed “in a manner that, without revealing information itself privileged
or protected, will enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5). The
Court finds here that—although untimely—Ultroid’s description of the Sworn Statement in
its amended privilege log satisfies Rule 26(b)(5).
                                              9
incomplete or incorrect. . . .” Fed. R. Civ. P. 26(e)(1) (emphasis added). The same

can be said of Ultroid’s failure to timely amend its Rule 26(a) initial disclosures. Id.

       Nor is the Court persuaded by Ultroid’s contention that Rule 37(c)(1) does

not apply to its failure to timely supplement its discovery disclosures and responses.

Ultroid does not cite any decisional authority to support this assertion, and the cases

the Court has found on the matter are to the contrary. See, e.g., Schwarz v. Villages

Charter School, Inc., 2017 WL 88951, at *3 (M.D. Fla. Jan. 10, 2017) (“Rule 37(c)

allows the court to impose sanctions, such as barring the introduction of certain

evidence, where one party has failed to provide information as required . . . by Rule

26(e), governing responses to requests for production and other discovery vehicles.”);

Beach Mart, Inc. v. L & L Wings, Inc., 302 F.R.D. 396, 409 (E.D.N.C. 2014) (noting

that Rule 37(c)(1)’s sanctions apply to a party’s failure to supplement written

responses to requests for production) (citations omitted), aff’d, 2019 WL 3493900,

___ F. App’x ___ (4th Cir. Aug. 1, 2019); Rivera v. Volvo Cars of North America, LLC,

2015 WL 11089501, at *3 (D.N.M. July 20, 2015) (“The Court agrees that Rule 37(c)

authorizes the imposition of sanctions based upon a parties’ failure to supplement

responses to requests for production with responsive documents.”).

                                           B.

       The next issue then is whether Ultroid’s failure to timely amend its privilege

log, as well as its discovery disclosures and responses, was substantially justified or

harmless. The Court addresses each of these questions in turn.




                                           10
       Substantial justification for purposes of Rule 37 may be found where the

withholding party’s action “is a response to a ‘genuine dispute, or if reasonable

people could differ as to the appropriateness of the contested action.’” Devaney v.

Continental Am. Ins. Co., 989 F.2d 1154, 1163 (11th Cir. 1993) (quoting Pierce v.

Underwood, 487 U.S. 552, 565 (1988)). In an attempt to show that its actions were

substantially justified here, Ultroid submits that its decision to add the Sworn

Statement to its privilege log was made “out of an abundance of caution,” “in

advance of the remaining fact depositions,” and “after evaluating the testimony

provided by . . . Knox during his first deposition.” (Doc. 154 at 8-9). And, it argues,

its determination to use the Sworn Statement at the summary judgment stage was

made only after reviewing Dragon Jade’s summary judgment motion.                These

explanations are unsupported.

       Beginning with the privilege log, as noted above, Ultroid was obligated to

disclose the existence of the Sworn Statement in May 2018 in response to Dragon

Jade’s discovery requests. The fact that it did not constituted a violation of the

discovery rules.   That error was compounded by Ultroid’s failure to amend its

privilege log until nearly seven months later and only four days prior to close of

discovery. Moreover, even then, it asserted that the Sworn Statement was protected,

at least in part, by the attorney-client privilege, which it now belatedly concedes is




                                          11
not the case. 4 In light of these facts, Ultroid has not shown that its extended delay in

notifying Dragon Jade of the Sworn Statement’s existence was substantially justified.

       The Court reaches the same conclusion with respect to Ultroid’s belated

disclosure of the Sworn Statement itself. While Ultroid maintains it did not realize it

would rely on the Sworn Statement until late June 2019 after it analyzed Dragon

Jade’s summary judgment motion, it fails to explain what about Dragon Jade’s

summary judgment motion led Ultroid to reach this determination and why it took

until that point for it to make that assessment.

       This lack of an explanation is conspicuous given the circumstances present in

this case. It is uncontested in this regard that Knox is a significant—if not key—

witness and that his testimony is central to many of the facts and issues in dispute. It

is also evident that Ultroid was aware by at least the time of Knox’s deposition in

late November 2018 that he would be asserting the Fifth Amendment in response to

substantive questions. Indeed, in opposing Dragon Jade’s efforts to resume Knox’s

deposition beyond November 2018, Ultroid argued that the parties knew that Knox

would “plead the Fifth throughout the course of the deposition” and that it was




4
  Ultroid’s reliance on the attorney-client privilege—which turned out to be unfounded—
likely made it appear to Dragon Jade that it would be even more difficult for it to overcome
Ultroid’s claims of protection. The Court notes in this regard that the confidentiality of
attorney-client privileged communications is considered “one of the most sacrosanct
principles of the law,” Reuter v. Physicians Cas. Risk Retention Grp., 2017 WL 395242, at *4
(S.D. Fla. Jan. 27, 2017), and is “traditionally deemed worthy of maximum legal
protection,” Maharaj v. GEICO Cas. Co., 289 F.R.D. 666, 669 (S.D. Fla. 2013) (quoting State
Farm Fla. Ins. Co. v. Puig, 62 So. 3d 23, 27 (Fla. Dist. Ct. App. 2011)).
                                            12
“clear” even then he “w[ould] not provide the testimony either party needs or

desires.” (Doc. 101 at 12) (emphasis added).

       Given this acknowledgment, it strains credulity that Ultroid did not realize

prior to the close of discovery in early December 2018 that it might seek to use the

Sworn Statement at the summary judgment stage and would therefore need to

supplement its discovery responses and disclosures. Yet, as noted above, Ultroid

waited until late June 2019 to disclose excerpts of the Sworn Statement to Dragon

Jade and only provided a full copy of the Sworn Statement to Dragon Jade roughly

two weeks later.

       In these circumstances, Ultroid’s position that it was substantially justified in

making such a belated disclosure of the Sworn Statement itself is insufficient to meet

its burden and instead stands Rule 26 on its head. As one court has observed, the

discovery rules in general—and Rule 26(e)’s supplementation requirements in

particular—are “intended to ensure timely disclosure of relevant information, not to

permit a party to withhold information for self-interested reasons and then disclose it

only when such disclosure becomes advantageous.”          Glock, Inc. v. Glob. Guns &

Hunting, Inc., 2015 WL 13614255, at *3 (N.D. Ga. Mar. 30, 2015) (discussing a

party’s invocation of Fifth Amendment rights during discovery and subsequent

waiver at summary judgment stage).

       Nor does the Court find that Ultroid’s actions were harmless. As noted

above, discovery in this action has long ago closed, dispositive motions have been

filed, and trial is likely to take place in the next several months. Further, as also

                                          13
noted, Knox is a key witness, Dragon Jade has been unable to obtain Knox’s

deposition testimony due to his assertion of his Fifth Amendment rights, and Knox’s

Sworn Statement is the only substantive testimony he appears willing to give. Yet,

Ultroid elected to withhold the statement until well after the entire discovery process

closed, which precluded Dragon Jade from challenging Knox’s invocation of his

Fifth Amendment rights based on the statement and questioning him or any other

witness on that evidence. Apart from its claim that it is entirely appropriate to

simply waive a privilege at the summary judgment phase, Ultroid presents no

meaningful argument that its failure to disclose the Sworn Statement at an earlier

juncture is harmless.

       Ultroid’s effort to shift at least some the blame on this issue to Dragon Jade is

unavailing. Ultroid argues in this regard that Dragon Jade could have moved to

overcome Ultroid’s assertions of the attorney-client and work-product protections

and compel the production of the Sworn Statement. This argument fails. To begin,

the burden is on Ultroid, not Dragon Jade, to show that its untimely disclosure of the

Sworn Statement’s existence and the Sworn Statement itself was substantially

justified or harmless.

       Regardless, the Court is not in a position to opine on how it would have ruled

on a hypothetical motion to compel disclosure of the Sworn Statement. While

Ultroid has now discarded the attorney-client privilege as a basis for withholding the

document, the Court cannot assume that Ultroid would have relinquished its

assertion of that privilege if Dragon Jade had moved to compel the release of the

                                          14
Sworn Statement during the discovery period. Similarly, although Ultroid stands

behind its assertion of the work-product doctrine and Dragon Jade does not dispute

that claim, the Court is left to speculate whether Ultroid would have alleged that it

was fact work product or opinion work product, or some combination of the two.

While witness interviews and statements are classic examples of work product,

Hickman v. Taylor, 329 U.S. 495, 511 (1947), “the task of drawing a line between

what is fact and what is opinion can at times be frustrating and perplexing,” Florida

House of Representatives v. U.S. Dep't of Commerce, 961 F.2d 941, 947 (11th Cir. 1992).

The Court cannot analyze, retrospectively and in a vacuum, whether Ultroid’s fact

and/or opinion work product assertions would have been valid or how it would have

resolved a motion to overcome such claim(s). On this motion, it is Ultroid’s burden

to prove that the untimely disclosures of both the existence and contents of the

Sworn Statement were substantially justified or harmless—a burden it has not carried

here.

                                          C.

        Dragon Jade’s remaining requests, including its request for reasonable

expenses, are denied. As to Dragon Jade’s brief reference to excluding the Sworn

Statement for use at trial (Doc. 148 at 1), the Court declines to make a ruling on the

use of the Sworn Statement for all purposes at this juncture.         In light of the

complicated issues associated with Knox’s assertion of his Fifth Amendment rights,

whether the Sworn Statement operates as any form of a waiver of those rights, the

looming questions about whether the parties will seek to elicit his testimony at trial,

                                          15
and the lack of sufficient briefing on these matters, the Court finds that the Sworn

Statement’s use at trial is best left for resolution either on separate motion or at trial.

       And, finally, while Dragon Jade also asks for a Court Order requiring

“Ultroid to produce all withheld documents that pertain to the Sworn Statement”

(Doc. 148 at 9), the only document it identifies is the April 23, 2018, valuation, see

(Doc. 148-1). That valuation did not exist at the time of the Sworn Statement,

however, nor did Knox discuss it in that statement. The Court fails to see how

Ultroid should be deemed to waive its work-product protection as to this document

created months after Knox’s Sworn Statement was taken. Dragon Jade identifies no

other withheld documents that “pertain” to the Sworn Statement, and Ultroid

represents that none exist. (Doc. 154 at 12).

                                            III.

       In light of the foregoing, Dragon Jade’s Motion for Sanctions Pursuant to Fed. R.

Civ. P. 37 (Doc. 148) is granted in part and denied in part. The Court will exclude

Ultroid’s references to and reliance on Knox’s Sworn Statement in its opposition to

Dragon’s Jade’s motion for partial summary judgment. To the extent not granted

hereby, the remainder of Dragon Jade’s motion is denied.

       DONE and ORDERED in Tampa, Florida, this 12th day of November 2019.




                                            16
Copies to:
Counsel of record




                    17
